


116 HR 3051 IH: Commercial, Low Emissions And Net Energy Reduction Buildings Act
U.S. House of Representatives
2019-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 3051
IN THE HOUSE OF REPRESENTATIVES

May 30, 2019
Mr. Van Drew (for himself and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to extend by 2 years the energy efficient commercial buildings deduction.
 
 
1.Short titleThis Act may be cited as the Commercial, Low Emissions And Net Energy Reduction Buildings Act or the CLEANER Buildings Act.  2.Extension of energy efficient commercial buildings deduction (a)In generalSection 179D(h) is amended by striking December 31, 2017 and inserting December 31, 2019. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2017.   